Title: To Thomas Jefferson from Wilt, Delmestre & Co., 6 December 1786
From: Wilt, Delmestre & Co.
To: Jefferson, Thomas



Monsieur
M L’Orient le 6. Decbre. 1786.

Votre Silence à la Lettre que nous eumes l’honneur de vous addresser le 8. du Mois dernier relativement au refus que nous font les Bureaux des fermes de nous faire jouir de la reduction des Droits sur les huiles de Poisson que vous a annoncé Mr. le Controleur Général par sa Lettre en date du 22. Octobre, nous fait craindre, Monsieur, que des interêts plus importants vous ont fait perdre de vue l’objet de notre Lettre. Cependant, chargés d’une partie considerable d’huile de Baleine, de Spermacety et de Morue, nous nous voyons à la veille d’etre obligé de céder aux prétentions des Agents de la ferme génerale, affin de pouvoir vendre pour faire face aux Traites que nos amis de l’Amerique ont fait sur nous pour le montant de ces mêmes huiles. Ainsi, Monsieur, nous venons vous suplier de nouveau de daigner avoir egard à notre exposé et nous honorer d’une reponse.
Nous sommes avec respect Monsieur Vos tres humbles Serviteurs,

Wilt Delmestre & co.

